         Case 4:18-cv-00680-KOB Document 107 Filed 11/10/20 Page 1 of 2                                        FILED
                                                                                                      2020 Nov-10 PM 05:25
                                                                                                      U.S. DISTRICT COURT
                                                                                                          N.D. OF ALABAMA


                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                  MIDDLE DIVISION

MELANIE TOLBERT,                                    ]
                                                    ]
        Plaintiff,                                  ]
                                                    ]
v.                                                  ]                    4:18-CV-680-KOB
                                                    ]
DISCOVERY, INC. a/k/a DISCOVERY                     ]
COMMUNICATIONS, INC. a/k/a                          ]
DISCOVERY COMMUNICATIONS,                           ]
LLC f/k/a SCRIPPS NETWORK                           ]
INTERACTIVE, INC., a/k/a SCRIPPS                    ]
NETWORKS, LLC,                                      ]
                                                    ]
        Defendants.                                 ]
                                                    ]

                                 REVISED SCHEDULING ORDER

        The court has before it Plaintiff’s “Motion for Order Compelling Production, Resetting Deadlines,

and Resetting Status Conference” (Doc. 97), as well as the parties’ October 19, 2020 Joint Status Report

(Doc. 103). The court hereby sets the following deadlines:

        All discovery must be commenced in time to be completed by March 31, 2021. The court has

coordinated the schedule in this case with the schedule in the case involving High Noon in the United

States District Court for the District of Colorado. The court cautions the parties that March 31, 2021 will

be the final discovery deadline in this case, regardless of whether the Colorado court extends its

deadlines. The dates for disclosure of expert witnesses have passed. Disclosure of the final lists of trial

witnesses and exhibits under Rule 26(a)(3) must be filed and served by plaintiff thirty days prior to trial

and by the defendants thirty days prior to trial.




                                                    1
          Case 4:18-cv-00680-KOB Document 107 Filed 11/10/20 Page 2 of 2




        This case is set for a Final Status Conference on Wednesday, April 7, 2021 at 2:00 p.m., in the

fifth floor chambers, Hugo L. Black U.S. Courthouse, Birmingham, AL. Counsel shall file with the court

Joint Status Reports on or before Wednesday, January 27, 2021, and on or before Wednesday, March

31, 2021. Other status conferences will be set as needed. The Joint Status Reports should include a

synopsis of the case advising the court of the general claims and defenses of the parties, its current status,

including any pending motions and any current or anticipated problems in preparing the case for trial. All

potentially dispositive motions must be filed by April 30, 2021, and must comply with this court’s

requirements as stated in “Appendix II” available on the court's website at www.alnd.uscourts.gov under

the court information for Judge Bowdre.

        This case is set for pretrial on Tuesday, August 31, 2021 at 11:00 a.m., in the fifth floor

chambers of the undersigned in the Hugo L. Black U.S. Courthouse in Birmingham, Alabama. Counsel

should pay close attention to the requirement of presenting a joint proposed pretrial order to the court

on or before Thursday, August 26, 2021. Pretrial order instructions are available on the court's website

at www.alnd.uscourts.gov under the court information for Judge Bowdre.

        The case should be ready for trial by October, 2021. A trial date will be set at the pretrial

conference. Pretrial and trial dates are subject to change. Counsel should refer to the court’s original

scheduling order in this case (Doc. 55) for requirements for resolving discovery disputes and extending

deadlines, as well as information about submitting motions.

        DONE and ORDERED this 10th day of November, 2020.


                                                          ____________________________________
                                                          KARON OWEN BOWDRE
                                                          UNITED STATES DISTRICT JUDGE




                                                      2
